 
EXHIBIT 10.5



                             
Section A: Additions
                           
Product
 
Qty
     
Unit Price
   
Total NRC Selling Price
   
Total MRC Selling Price
 
Equinix Use
None
    -       $ -     $ -     $ -    
SECTION TOTAL:
                    $ 0.00     $ 0.00                                          
Section B: Deletions
                                   
Product
 
Qty
 
Serial Number
 
Unit Price
           
Total MRC Selling Price
 
Bill To Stop Date
None
    -       $ -             $ -    
SECTION TOTAL:
                            $ 0.00                                          
Section C: Continuing Services-Price Change
                         
Product
 
Qty
 
Serial Number
         
Current Price
   
New Price
 
Date of Price Change
None
    -               $ -     $ -                                                
                               
Section D: Continuing Services
                                   
Product
 
Qty
 
Serial Number
 
Unit Price
           
Total MRC Selling Price
 
Equinix Use
Private Cage – CAG10002
    1       $ 33,600.00             $ 33,600.00    
Cabinet-Eq 4 kVA – CAB10001
    16       $ 0.00             $ 0.00    
208V AC Power – Primary 20A – POW10009
    10       $ 520.00             $ 5,200.00    
208V AC Power – Redundant 20A – POW10010
    10       $ 260.00             $ 2,600.00    
208V AC Power  3P – Primary 30A – POW10045
    4       $ 1,349.00             $ 5,396.00    
208V AC Power 3P – Redundant 30A – POW10046
    4       $ 777.00             $ 3,108.00    
Demarcation Rack – CAB00134
    1       $ 0.00             $ 0.00    
Intra-Customer Cross Connect – CC90011
    4       $ 0.00             $ 0.00    
Cross Connect Fiber – Multi Mode – CC10001
    2       $ 275.00             $ 550.00    
SECTION TOTAL:
                            $ 50,454.00                                        
                                       



NOTE: Information in this document marked with “[********]” has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.








TERMS AND CONDITIONS


SOW Introduction


This Statement of Work (the "SOW") is between Equinix Operating Co., Inc.
(Equinix, Inc. if the SOW is for Services delivered in Equinix's Newark or
Secaucus IBX Centers; (in either case, "Equinix") and the customer identified
above ("Customer"), who wishes to order the products or services listed above
(each a "Service"), each of which will be delivered at the IBX Center designated
above. This SOW will be of no force or effect unless (a) it is
executed by both parties, and (b) Customer and Equinix have entered into an MSA
(under which this SOW is executed) that is currently in effect as of the SOW
Effective Date. If the MSA references "Sales Orders" this SOW is a Sales Order
for purposes of the MSA.


THIS SOW REPLACES AND SUPERSEDES THE ORDER # 71124 IN EFFECT AS OF THE SOW
EFFECTIVE DATE (DEFINED BELOW) (THE "CANCELED ORDER)"). AS OF THE SOW EFFECTIVE
DATE, THE CANCELED ORDER SHALL NO LONGER HAVE ANY FORCE OR EFFECT. CUSTOMER
ACKNOWLEDGES THAT IF EQUINIX DOES NOT RECEIVE THIS SOW EXECUTED BY CUSTOMER AT
THE FAX NUMBER OR
ADDRESS BELOW ON OR BEFORE MARCH 25, 2010, EQUINIX MAY REFUSE TO SIGN THIS SOW.
 
Term of this SOW (the “Service Term")
This SOW will have an initial service term (the "Initial Service Term") which
will commence on the SOW Effective Date and will terminate on the Initial
Service Term End Date (as defined below).
 
After the Initial Service Term, the Service Term will automatically renew for
additional service terms of one (1) year each, unless either party provides
written notification to the other party at least ninety (90) days prior to the
end of the then-current Service Term that it has elected to terminate this SOW,
in which event this SOW will terminate at the end of then-current Service Term.


If this SOW is still in effect on the date the MSA terminates, then this SOW
will automatically terminate on the MSA termination date. Notwithstanding the
foregoing sentence or anything in this SOW or the MSA to the contrary, if this
SOW is still in effect on the date the MSA Terminates by Expiring (as defined
herein), this SOW will remain in effect after the MSA terminates, and all of the
terms and conditions of the MSA (including all limitation of liability and
indemnification provisions) will continue to apply to (and will be deemed to be
incorporated by reference into) this SOW and all Services until this SOW expires
or terminates.

_________________________
[********] Confidential Treatment Requested.


 
 
 
 

--------------------------------------------------------------------------------

 



Prices and Billing
Any change by Equinix to the prices set forth above will be made in accordance
with the terms of the MSA. Prices shown above do not include any applicable
taxes, surcharges or shipping charges which are the responsibility of the
Customer.


Notwithstanding anything in this SOW to the contrary, Customer's obligation to
pay the total MRC and total NRC set forth above will begin on the Billing
Commencement Date and if Equinix is unable to deliver any Service on or before
the Billing Commencement Date because Customer has failed to provide Equinix
with the information necessary to deliver the Service (e.g., configuration
information), Customer will be obligated to pay for such Service beginning on
the Billing Commencement Date even if the Service has not been delivered.


Pricing and Billing


Section A: Additions - These Services, if any, will start billing on the later
of the Expected Delivery Date and the date the Service is actually delivered by
Equinix (the "Billing Commencement Date").


Section B: Deletions - These Services, if any, will stop billing on March 31,
2010.


Section C: Continuing Services - Price Change These Services, if any, will have
their prices changed on the Date of Price Change as listed above.




Section D: Continuing Services - These Services, if any, will not have their
prices changed pursuant to this SOW.
 
Price Increase:


Notwithstanding anything to the contrary in the MSA or this SOW, Customer shall
be obligated to pay Equinix the MRC and NRC for the Services as expressly set
forth herein throughout the term of this SOW. Additionally, commencing at the
beginning of the [********]year after the Billing Commencement Date; the MRC
will automatically increase for all Services at a rate of [********]per year;
provided
however, if Equinix's cost to provide power Services increase by more than
[********]per year, Equinix may increase the rates for Customer's power Service
by such increased costs and provide Customer with written documentation.
Customer shall pay Equinix such increased rates pursuant to this SOW and the MSA
throughout the Term, including renewal periods. Any additional Service(s)
ordered by
Customer on a subsequent order that is not specifically listed above, shall be
subject to the then-current rate for such Service, and shall be subject to the
automatic price increase set forth herein.


Private Cage MRC:


For Purposes of this SOW:


Period 1 shall begin on April 1, 2010 and end on September 30, 2010.


Period 2 shall begin on October 1, 2010 and end on December 31, 2010.


Period 3 shall begin on January 1, 2011 and end on June 30, 2011.


Period 4 shall begin on July 1, 2011 and end on December 31, 2011.


Period 5 shall begin on January 1, 2012 and end on September 30, 2012.


Period 6 shall begin on October 1, 2012 and end on the Initial Service Term End
Date
 
a) Subject to subsections (b), (c), (d), (e), (f) and (g) below, (i) during
Period 1, Customer shall pay the Private Cage MRC in the amount of Thirty Three
Thousand Six Hundred Dollars ($33,600), (ii) during Period2, Customer shall pay
the Private Cage MRC in the amount of Thirty Eight Thousand Four Hundred Dollars
($38,400), (iii) during Period 3, Customer shall pay the Private Cage MRC in the
amount of Fifty Thousand Four Hundred Dollars ($50,400), (iv) during Period 4,
Customer shall pay the Private Cage MRC in the amount of Seventy Four Thousand
Four Hundred Dollars ($74,400), (V) during Period 5, Customer shall pay the
Private Cage MRC in the amount of Seventy Nine Thousand Two Hundred Dollars
($79,200), (vi) during Period 6, Customer shall pay the Private Cage MRC in the
amount of One Hundred Two Thousand Dollars ($102,000).


b) Subject to subsection (c) below, in the event that [********]at any time
prior to the beginning of Period 2, Customer shall pay the Private Cage MRC in
the amount of ($38,400) from the beginning of the billing period in which
[********]through the end of Period 2.


c) Subject to subsection (d) below, in the event that [********] at any time
prior to the beginning of Period 3, Customer shall pay the Private Cage MRC in
the amount of ($50,400) from the beginning of the billing period in which
[********] through the end of Period 3.


d) Subject to subsection (e) below, in the event that [********] at any time
prior to the beginning of Period 4, Customer shall pay the Private Cage MRC in
the amount of ($74,400) from the beginning of the billing period in which
[********] through the end of Period 4.


e) Subject to subsection (f) below, in the event that [********] at any time
prior to the beginning of Period 5, Customer shall pay the Private Cage MRC in
the amount of ($79,200) from the beginning of the billing period in which
[********] through the end of Period 5.

_________________________
[********] Confidential Treatment Requested.


 
 
 

--------------------------------------------------------------------------------

 



f) Subject to subsection (g) below, in the event that [********] at any time
prior to the beginning of Period 6, Customer shall pay the Private Cage MRC in
the amount of ($102,000) from the beginning of the billing period in which
[********]through the end of Period 6.


g) After Period 6, the Private Cage MRC shall be subject to increase pursuant to
the SOW.


Further, Customer understands that the pricing set forth above does not include
standard NRC fees for the installation of cabinet and power circuits which shall
be billed in addition to all fee set forth in a subsequent order.


The MRC set forth in this SOW applies only to the Cage and power in the Cage, In
the event that Customer orders services other than the Cage and power in the
Cage, Customer shall pay additional charges(monthly recurring and non-recurring)
for such services.


Additional Cabinets:


Customer may purchase up to Fifty Six (56) additional cabinets that are
contiguous with Cage 33605 ("Additional Cabinets") according to the following
process. At any time before [********], Customer may purchase these Additional
Cabinets by executing and delivering the Statement of Work that will be attached
to the notification within [********]business days. If Customer fails to execute
and deliver such Statement of Work to Equinix within this timeframe, Customer's
right shall automatically extinguish with respect to the Additional Cabinets.
Power Limitation
Customer may not draw more than the kVA or kW amount listed above ("Power Cap")
in the Cage or Cabinet. If Equinix measures Customer's power draw and the power
draw exceeds the Power Cap, Equinix will provide written notification to
Customer and require Customer to reduce the power draw to the Power Cap within
72 hours of the notification. If Customer does not resolve the situation with a
mutually agreeable plan, Equinix may
disconnect Customer's power circuits until the aggregate rated capacity of all
circuits equals the Power Cap.


Other Terms and Condition
Notwithstanding anything in the MSA or this SOW to the contrary, This SOW is
governed by, and incorporated by reference in, the MSA. All exhibits, addenda
and policy documents referenced in this SOW are incorporated by reference in
this SOW, and therefore in the MSA.


Equinix's provision of any Service, and Customer's use of such Service, are at
all times governed by the MSA, even if Customer begins using such Service prior
to the Billing Commencement Date.


If the MSA does not specifically address the procedure for disputing charges,
and if Customer wishes to dispute any charge billed to Customer by Equinix (a
"Disputed Amount"), Customer must submit a good faith claim regarding the
Disputed Amount with documentation as may reasonably be required to support the
claim within ninety (90) days of receipt of the initial invoice sent by Equinix
regarding the Disputed Amount. If Customer does not submit a documented claim
within ninety (90) days of receipt of the initial invoice sent by Equinix
regarding such Disputed Amount, notwithstanding anything in this Agreement to
the contrary, Customer waives all rights to dispute the Disputed Amount and
Customer waives all rights to file a claim thereafter of any kind relating to
such Disputed Amount (and Customer also waives all rights to otherwise claim
that it does not owe such Disputed Amount or to seek any set-offs or
reimbursements or other amounts of any kind based upon or relating to such
Disputed Amount). If the MSA includes a provision that specifically describes
the processes relating to Customer's ability to dispute billed charges, then
this paragraph will be of no force and effect.or renewal service term of this
SOW, as the case may be, ends, and thereafter, the service term of the orders
will renew concurrently with the Service Term of this SOW.


Unless otherwise stated herein, cabinets provided by Equinix in a private cage
are open cabinets, and cabinets in a shared cage are locking cabinets. If
Customer requests cabinet accessories (e.g., shelves, doors, side panels,
mounting rails, etc.) that are not included with a cabinet as described in
Equinix's specifications for the cabinet, Customer will be charged Equinix's
list price for such accessories, unless otherwise stated herein. Customer may
provide its own cabinets in a private cage in accordance with Equinix's policies
and procedures; however, Customer must use Equinix-provided cabinets in a shared
cage. Customer acknowledges that the prices for Services set forth in this SOW
apply even if Customer provides its own cabinets in a private cage. Customer
agrees to provide Equinix access to the Cage and the cabinets, racks and/or
equipment contained therein as necessary for the performance of the Services as
set forth in this SOW.


If the entity providing the products and/or services (the "Equinix Provider") to
Customer set forth above is not currently a party to the MSA, notwithstanding
anything in the MSA to the contrary, the parties agree that the execution of the
SOW will automatically (i.e., without further action by either party) result in
the Equinix Provider becoming, as of the SOW Effective Date, a party to the MSA
(such that all references to Equinix under the MSA, including, without
limitation, references to limitation of liability and indemnification, will be
deemed to include the Equinix Provider, as well as any affiliates of Equinix
that were already parties to the MSA). While Equinix is under no obligation to
execute this SOW, Customer acknowledges that Equinix may refuse to execute this
SOW if Customer delivers it to Equinix after the "Valid Until" date set forth
above.


Type II SAS 70 (or equivalent) certification and reporting:


With respect to the Services expressly set forth in this SOW, the Equinix's IBX
Center expressly set forth above currently maintains a SAS 70 Type II
certification and will use reasonable efforts to maintain such certification
during the Initial Term of this SOW, Upon request from Customer, Equinix shall
provide to Customer copies of Equinix's annual Type II SAS 70 (or equivalent)
reports and certifications for the purpose of determining the adequacy of
Equinix's systems, controls, security, integrity, fees, and confidentiality, as
provided in Equinix's then-current SAS 70 Report. In the event Equinix does not
retain the SAS 70 Type II certification, it will continue to cooperate in good
faith in assisting Customer and its auditors in obtaining their own SAS 70 Type
II certification. [********]
Definitions
Unless otherwise stated herein, all capitalized terms in this SOW will have the
meaning ascribed to them below:
 
Defn-Cage
Cage: The cage in the IBX Center in which the Services are delivered by Equinix.
If the cage is a shared cage, "Cage" will refer to the cabinets in the shared
cage that are licensed by Customer.
Defn-Expected Delivery Date

_________________________
[********] Confidential Treatment Requested.


 
 
 

--------------------------------------------------------------------------------

 

Expected Delivery Date: The date Equinix expects to deliver the Services to
Customer as determined by Equinix upon the booking of this SOW by Equinix.
Defn-IBX
IBX Center: The International Business Exchange Center (formerly Internet
Business Exchange Center) identified at the top of this SOW.
Defn-Initial Term Duration
Initial Service Term: Five (5) years.
Defn-InitialTerm End Date
Initial Service Term End Date: March 31, 2015.
 
Defn-MRC
 
MRC: Monthly recurring charges.
 
Defn-MSA
MSA: The Master Service Agreement (or the document with a similar function if no
document entitled Master Service Agreement has been signed by the parties)
between Customer and Equinix Inc., and/or one or more of Equinix
Inc’s wholly-owned subsidiaries, that is still in effect as of the SOW Effective
Date.
Defn-MSA Terminating by Expiring
MSA Terminates by Expiring: The MSA Terminates by Expiring only where (i) the
MSA expires on a date certain set forth in the MSA: or (ii) the termination of
the MSA results from a party notifying the other party pursuant to the MSA that
it does not wish for the MSA to renew at the end of the MSA's then-current term.
Defn-NRC
NRC: Non-recurring charges.
Defn-SOW Effective Date
SOW Effective Date and Billing Commencement Date: April 1, 2010.
Return SOW
Digital signatures are not acceptable. Please sign and return all referenced
exhibits, addenda and/or policy documents with this order. Failure to do so may
result in a delay in processing.


Sending Instructions:


1) Fax a signed copy of this SOW to (650) 618-1857, or


2) Email to incomingdocs@equinix.com


(if file size is larger than 10mb, please separate multiple documents or zip
file);


and if you require original executed documents,


3) Mail two (2) sets of originals to: Equinix, Inc., Attn: Contracts Dept.; 301
Velocity Way, 5th Floor, Foster City, CA 94404.
 
RSOW_STD_110309
RSOW_CBM_V9_031910
 


 
TALEO CORPORATION
   
EQUINIX - US
Signature:
 
/s/ Josh Faddis
Billing Contact Name:
Taleo Corporation billing information on file
Signature
 
/s/ Monica Andrews
Name:
 
Josh Faddis
Billing Address:
e-mail invoice scans to:
accountspayable@taleo.com
Name:
 
Monica Andrews
Title:
 
GVP Legal
Phone Number:
 
Title:
 
Vice President Customer Care and Revenue Operations
Date:
 
31 March 2010
Email Address
 
Date:
 
March 31, 2010
           



 

_________________________
[********] Confidential Treatment Requested.


 
 
 

--------------------------------------------------------------------------------

 


 